Citation Nr: 1725676	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-18 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for residuals of a traumatic brain injury (TBI).

2.  Entitlement to a compensable rating for headaches, residual of TBI.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1964 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  That determination granted an increased 40 percent rating for the residuals of TBI and assigned a separate noncompensable rating for tension headaches effective from October 29, 2010.  A January 2017 rating decision granted an increased 50 percent rating for major depressive disorder and residuals of TBI effective from October 29, 2010.  

In August 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in December 2014 and January 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that additional development is required for an adequate determination of the issues on appeal.  In correspondence dated in February 2017 the Veteran's attorney asserted, in essence, that separate compensable ratings were warranted for major depressive disorder, headaches, bilateral tinnitus, bladder problems, erectile dysfunction, hypersensitivity to light/sound, vision problems, speech/swallowing difficulty, and decreased sense of taste or smell.  Correspondence dated in March 2017 from the attorney also asserted that a February 2015 VA headache examination had not adequately addressed the severity of the Veteran's headache disability.  It was noted that in a May 2015 statement the Veteran had reported headache pain rated ten on a ten point scale that turned into dull headaches that lasted an unpredictable amount of time.  The Board finds the issues on appeal involve complex medical and factual matters that cannot be resolved based upon the evidence of record.

It is significant to note that a March 2016 VA examination report, in answer to question #1 appears to have misinterpreted the findings of a June 29, 2010, VA examination and stated that the examiner had attributed symptoms of headaches, bilateral tinnitus, bladder problems, erectile dysfunction, hypersensitivity to light/sound, vision problems, speech/swallowing difficulty, and decreased sense of taste or smell to his TBI.  A review of the June 2010 report, however, indicated there was no history of bladder problems, erectile dysfunction, hypersensitivity to light/sound, vision problems, speech/swallowing difficulty, and decreased sense of taste or smell.  It was also specifically noted that there were no physical findings of endocrine dysfunction or vision problems.  The March 2016 examiner noted the Veteran's report of retiring in 2013 from his welding job, in part, due to vision problems.  No additional comments as to this matter were provided.  

A February 2015 VA examination revealed normal motor activity, but did not address the report of an October 2011 VA examination indicating the Veteran's motor activity was mildly slowed at times due to apraxia.  The February 2015 examiner also found the Veteran had three or more subjective symptoms that mildly interfere with work without any indication of the specific subjective symptoms involved.  The prepared text on the form noted that examples of findings that might be seen at that level of impairment included intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light.  The examiner completed a headaches disability benefits questionnaire, apparently based upon the Veteran's report of current manifestations, without comment as to any earlier headache complaints or treatment.  The Board notes that a subsequent May 2016 VA treatment report shows the Veteran complained of daily headaches.  

VA regulations provide that emotional/behavioral dysfunction is to be separately evaluated under 38 C.F.R. § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  Physical (including neurological) dysfunction is to be separately evaluated based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  It is further noted that the listed types of physical dysfunction do not encompass all possible residuals of TBI, and each condition is to be separately evaluated, as long as the same signs and symptoms are not used to support more than one evaluation, and combined for each separately rated condition.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Board finds an additional VA TBI examination is required.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for an appropriate VA examination for opinion as to the current nature and extent of his service-connected residuals of TBI and headache disabilities.  The examiner must identify all separately diagnosable emotional/behavioral dysfunctions and physical (including neurological) dysfunctions residual of TBI manifest at any time during the appeal.

The examiner should summarize the pertinent evidence of record, including lay statements, and reconcile any opinions provided with the other evidence of record.  All indicated examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Thereafter, the AOJ should address the issues on appeal with consideration of all applicable regulations concerning separate and combined evaluations.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


